Richmond, O.
This was a suit upon a promissory note payable to Mrs. Marie Conolly, for the sum of $300, with *51interest at the rate of four per cent, per month until paid. It was assigned to plaintiff for a valuable consideration, and judgment entered, from which, this appeal is prosecuted.
Appellants’ contention is that the note was first indorsed to McMillen Bros., and subsequently this indorsement was erased, and the name of Neil McMillen substituted, after suit was brought, without the knowledge or consent of the payee. There is not a particle of proof to support this position, and ample evidence to warrant the findings and judgment of the court. Judgment should be affirmed.
Pattison and Reed, CO., concur.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment is affirmed.

Affirmed.